
	
		I
		112th CONGRESS
		1st Session
		H. R. 3278
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Ms. Norton (for
			 herself and Mr. Calvert) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Fair Housing Commemorative Foundation to
		  establish a commemorative work on Federal land in the District of Columbia to
		  commemorate the national significance of the fair housing movement in
		  America.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Housing Memorial Authorization
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Although the
			 Declaration of Independence declared that all men are created
			 equal, it took a Civil War, constitutional amendments, and generations
			 of the civil rights movements, as well as the work of many other Americans, to
			 pursue the dream of equality for all Americans.
			(2)In order to
			 address the prevalent discrimination in the housing market, it required a
			 national fair housing movement and bipartisan political leadership to secure a
			 national commitment to equality for all to live the American Dream and
			 purchase, rent, or finance a home. The national movement for fair housing
			 rights spanned several decades in the twentieth century and was led by many
			 prominent civil rights, community, legal, and political leaders in our country,
			 among them Thurgood Marshall, Martin Luther King, Jr., President Lyndon
			 Johnson, Senator Edward Brooke, and Senator Everett Dirksen.
			(3)The national
			 movement for fair housing gained prominence with the Supreme Court decision of
			 Shelley v. Kraemer, 334 U.S. 1 (1948), which prohibited the enforcement of
			 restrictive covenants on real estate based on race. The movement culminated
			 with the enactment of the Fair Housing Act on April 11, 1968, one week after
			 the assassination of Martin Luther King. The Fair Housing Act formally
			 prohibited discrimination concerning the sale, rental, and financing of housing
			 based on race, color, religion, and national origin. The Fair Housing Act was
			 later amended to add prohibitions against discrimination in housing based on
			 sex, handicap, and family status. April is celebrated around the country as
			 Fair Housing Month in commemoration of the fair housing movement.
			(4)The national
			 significance of the Americans movement for fair housing for people of every
			 race, color, religion, sex, handicap, familial status, and national origin
			 should be perpetuated permanently with a commemorative work in Washington,
			 DC.
			3.Commemorative
			 work to honor the national significance of the fair housing movement
			(a)Authority To
			 establish commemorative workThe Fair Housing Commemorative
			 Foundation may establish a commemorative work on Federal land in the District
			 of Columbia and its environs to commemorate the national significance of the
			 movement for fair housing for people of every race, color, religion, sex,
			 handicap, familial status, and national origin.
			(b)Compliance with
			 standards for commemorative worksThe commemorative work
			 authorized by subsection (a) shall be established in accordance with chapter 89
			 of title 40, United States Code (commonly known as the Commemorative
			 Works Act).
			(c)Use of federal
			 funds prohibitedFederal funds may not be used to pay any expense
			 of the establishment of the commemorative work authorized by subsection (a).
			 The Fair Housing Commemorative Foundation shall be solely responsible for
			 acceptance of contributions for, and payment of the expenses of, the
			 establishment of the commemorative work.
			(d)Deposit of
			 excess fundsIf, upon payment of all expenses of the
			 establishment of the commemorative work authorized by subsection (a) (including
			 the maintenance and preservation amount provided for in section 8906(b), of
			 title 40, United States Code), or upon expiration of the authority for the
			 commemorative work under chapter 89 of title 40, United States Code, there
			 remains a balance of funds received for the establishment of that commemorative
			 work, the Fair Housing Commemorative Foundation shall transmit the amount of
			 the balance to the Secretary of the Treasury for deposit in the account
			 provided for in section 8906(b)(1) of such title.
			4.DefinitionsFor the purposes of this Act, the terms
			 commemorative work and the District of Columbia and its
			 environs have the meanings given to such terms in section 8902(a) of
			 title 40, United States Code.
		
